Exhibit 10.5

[g51832ksi001.jpg]

 

(512) 328-2953

FAX 328-5394

 

Personal and Confidential

 

February 22, 2019

 

Jeff Tanner

Chief Operating Officer

 

Re:                             Consulting Agreement

 

Dear Jeff:

 

This letter (this “Agreement”) sets forth the terms and conditions of your
resignation of employment with Jones Energy, Inc. (the “Company”).  This
Agreement supersedes and replaces any other agreement regarding your termination
of employment with the Company.

 

1.             Transition Period.   During the time between the date of this
letter and the date your employment terminates (the “Transition Period”),
(a) you will continue to work for the Company and perform the job duties
contemplated by your position as EVP Geoscience, and provide transition
assistance Chief Operating Officer (“COO”), as needed; (b) you will also have
time to devote to a search for a new position and go on interviews as needed;
and (c) your salary will remain the same. Unless you decide to resign sooner,
the Transition Period will end on March 7, 2019 (the “Separation Date”).

 

2.             Post-Separation Period. Beginning on the Separation Date and
ending on November 30, 2019 the (“Completion Date” and such period being
referred to herein as the “Transition Period”), you will make yourself
reasonably available to assist with the transition of your duties and
responsibilities to the COO and certain other employees, as identified by the
Chief Executive Officer. During the Transition Period, you will be permitted to
seek and obtain employment with another employer, provided, that any information
you obtain in the course of performing your duties pursuant to this Agreement
shall be treated as highly confidential and is subject to any existing
restrictive covenant agreement or obligation between you and the Company.

 

3.             Consulting Fee. Commencing on March 15, 2019 and on the first
business day of each of the eight (8) months following the Separation Date, you
will receive a monthly retainer of $44,666.66 (the “Consulting Fee”).

 

4.             COBRA Coverage. Following the Separation Date, you will receive
payment of up to six (6) months of premiums (both the employer and employee
portions) to continue your and your covered dependents’ medical, dental, and/or
vision benefits through COBRA. Provided that you timely elect to continue
benefits through COBRA, the Company will make these payments

 

JONES ENERGY, INC

807 LAS CIMAS PARKWAY

SUITE 350

AUSTIN, TX  78746

 

1

--------------------------------------------------------------------------------



 

directly to the insurer. The monthly premium paid by the Company will be treated
and reported as imputed taxable income to you.

 

5.             Equity and Equity-Based Awards.  Upon execution of this
Agreement, you will not be entitled to and you will not receive any further
amounts on account of the Jones Energy, Inc. 2013 Omnibus Incentive Plan, as
amended and restated May 4, 2016 (the “LTIP”) or the Jones Energy, Inc. 2018
Short Term Incentive Plan. Any outstanding time-vested restricted stock units
previously granted to you under the LTIP that are then unvested will be
forfeited as of the Separation Date.

 

6.             Cancelation of Other Payments, Benefits, and Awards. On the
Effective Date, all other payments, benefits, incentive compensation, and awards
promised to you by the Company that are not otherwise addressed in this
Agreement shall cease to be owed or payable.

 

7.             Termination. The Company may terminate this Agreement prior to
the Completion Date only for “Cause.” For purposes of this Agreement, “Cause”
shall exist upon any of the following (i) you commit of an act of fraud,
embezzlement, material misappropriation or breach of fiduciary duty against the
Company or any of its subsidiaries (collectively, the “Company Group”), or
(ii) you engage in willful misconduct in your duties hereunder that causes
substantial injury to any member of the Company Group.

 

8.             Release.  As a condition to receiving the Consulting Fee and
COBRA coverage, you hereby agree to release any and all Claims (as defined
below) against any member of the Company Group, any of their affiliates and
their respective directors, officers and employees.  For purposes of this
Agreement “Claims” means claims, charges or complaints for, or related to, any
breach of contract, violation of any statute or law, or tortious conduct
occurring, or based on events occurring, on or before the date of this Agreement
and any claims related to your termination of employment with the Company Group;
provided that Claims do not include, and you are not releasing: (a) any claims
that may not be released as a matter of law, (b) any claims or rights with
respect to accrued compensation or benefits, (c) any claims or rights for
indemnification, advancement of defense costs or other fees and expenses and
related matters, arising as a matter of law or under the organizational
documents of any member of the Company Group or their affiliates or under any
applicable insurance policy with respect to your liability as an employee,
director, manager or officer of any member of the Company Group or their
affiliates; and (e) any claims or rights under the directors and officers and
other insurance policies of any member of the Company Group and their
affiliates. In further consideration of the payments and benefits provided to
you in this Agreement, you hereby irrevocably and unconditionally fully and
forever waive, release, and discharge all members of the Company Group and their
affiliates from any and all Claims, whether known or unknown, from the beginning
of time through the date of your execution of this Agreement arising under the
Age Discrimination in Employment Act (ADEA), as amended, and its implementing
regulations. By signing this Agreement, you hereby acknowledge and confirm that:
(i) you have read this Agreement in its entirety and understand all of its
terms; (ii) you are advised to consult with an attorney of your choosing before
signing this Agreement; (iii) you knowingly, freely, and voluntarily agree to
all of the terms and conditions set out in this Agreement including, without
limitation, the waiver, release, and covenants contained in it; (iv) 

 

2

--------------------------------------------------------------------------------



 

you are signing this Agreement, including the waiver and release, in exchange
for good and valuable consideration in addition to anything of value to which
you are otherwise entitled; (v) you were given at least twenty-one (21) days to
consider the terms of this Agreement and consult with an attorney of your
choice, although you may sign it sooner if desired; (vi) you understand that you
have seven (7) days after signing this Agreement to revoke the release in this
paragraph by delivering notice of revocation to Jennifer Trulock at the Baker
Botts LLP, 910 Louisiana Street, Ste. 3200, Houston, TX 77002, by email
(jennifer.trulock@bakerbotts.com) or by fax ((214) 661-4642) before the end of
such seven (7)-day period; and (vii) you understand that the release contained
in this paragraph does not apply to rights and claims that may arise after you
sign this Agreement.

 

9.             Withholding Taxes.  The Company may withhold from any and all
amounts payable to you hereunder such federal, state and local taxes as the
Company determines in its sole discretion may be required to be withheld
pursuant to any applicable law or regulation.

 

10.          No Right to Continued Employment.  Nothing in this Agreement shall
confer upon you any right to continued employment or provision of Consulting
Services with any member of the Company Group (or their subsidiaries or their
respective successors).

 

11.          Restrictive Covenants.  Nothing in this Agreement shall supersede
or replace any existing restrictive covenant agreement or obligation between you
and the Company.

 

12.          Effective Date.  This Agreement shall be effective February 22,
2019 (the “Effective Date”).

 

13.          Governing Law.  This Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of Texas, without
reference to rules relating to conflicts of laws.

 

14.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

15.          Entire Agreement.  This Agreement constitutes the entire agreement
between you and the Company with respect to the Consulting Fee and supersedes
any and all prior agreements or understandings between you and the Company with
respect to the Consulting Fee, whether written or oral.  This Agreement may be
amended or modified only by a written instrument executed by you and the
Company.

 

16.          Section 409A Compliance.  Although the Company does not guarantee
the tax treatment of the Consulting Fee, the intent of the parties is that the
Consulting Fee be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder, and accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in a manner consistent therewith.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------



 

This Agreement is intended to be a binding obligation on you and the Company. 
If this Agreement accurately reflects your understanding as to the terms and
conditions of the Consulting Fee, please sign, date, and return to me one copy
of this Agreement on or before February 25, 2019.  You should make a copy of the
executed Agreement for your records.

 

 

 

Very truly yours,

 

 

 

COMPANY

 

 

 

JONES ENERGY, INC.

 

 

 

By:

/s/ Carl F. Giesler, Jr.

 

Name:

Carl F. Giesler, Jr.

 

 

 

 

Title:

Chief Executive Officer

 

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Consulting Fee, and I hereby confirm my
agreement to the same.

 

Dated: February 22, 2019

 

 

/s/ Jeff Tanner

 

Jeff Tanner

 

Signature Page to Consulting Agreement

--------------------------------------------------------------------------------